694	                       June 16, 2016	                      No. 37

            IN THE SUPREME COURT OF THE
                  STATE OF OREGON

                   J. Michael GOODWIN
                    and Sheila Goodwin,
                      husband and wife,
                   Respondents on Review,
                              v.
              KINGSMEN PLASTERING, INC.,
                 a Washington corporation;
                    Petitioner on Review,
                             and
             KINGSMEN CONTRACTING, INC.,
                 a Washington corporation;
       and T & M Pipeline, Inc., an Oregon corporation,
            dba T & M Pipeline Construction, Inc.,
                         Defendants.
           (CC 1110128; CA A151821; SC S062925)

   On review from the Court of Appeals.*
   Argued and submitted September 10, 2015.
   Jonathan Henderson, Davis Rothwell Earle & Zochihua
P.C., Portland, argued the cause and filed the briefs for peti-
tioner on review. With him on the briefs was Katie L. Smith,
Henrie & Smith, LLP, Beaverton.
   Dean E. Aldrich, Aldrich Eike, P.C., Portland, argued the
cause and filed the brief for respondent on review. With him
on the brief was Christopher C. Grady, Portland.
   Lisa T. Hunt, Lake Oswego, filed the brief for amicus cur-
iae Oregon Trial Lawyers Association.
   Daniel T. Goldstein, Ball Janik, LLP, Portland, filed the
brief for amici Orenco Gardens Homeowners Association,
Dennis Hurlbut, and Phil and Lisa Lehwalder. With him on
the brief were Adele J. Ridenour and Amy Heverly.
______________
	 *  Appeal from Benton County. Locke A. Williams, Judge 267 Or App 506,
340 P3d 169 (2014).
Cite as 359 Or 694 (2016)	695

  Before Balmer, Chief Justice, Kistler, Walters, Landau,
Baldwin, Brewer and Nakamoto, Justices.**
    LANDAU, J.
   The decision of the Court of Appeals is affirmed on other
grounds. The judgment of the circuit court is reversed
and the case is remanded to the circuit court for further
proceedings.
     Case Summary: Plaintiffs filed a negligence action against defendant, a sub-
contractor involved in the construction of their house, alleging that construction
defects in the siding led to water intrusion and damage to the house. Defendant
moved for summary judgment, arguing that plaintiffs’ claims were time barred
under the applicable statute of limitations. The trial court agreed and granted
the motion. On appeal, the Court of Appeals reversed, holding that the six-year
statute of limitations set out in ORS 12.080(3), applicable to actions for injuries
to interests in land, applied to plaintiffs’ negligence claims and that that statute
of limitations was subject to a discovery rule; it remanded the case to the trial
court to resolve the factual issue of when plaintiffs discovered, or, in the exercise
of reasonable care, should have discovered the injury. Held: Actions like that of
the plaintiffs in this case, for damage to the property itself as opposed to actions
for injury to an “interest” in property, are subject to the two-year statute of lim-
itations set out in ORS 12.110(1), and not the six-year statute of limitations in
ORS 12.080(3), but they are subject to a discovery rule, and there remains a
factual question as to precisely when plaintiffs discovered the damage to their
property.
     The decision of the Court of Appeals is affirmed on other grounds. The judg-
ment of the circuit court is reversed and the case is remanded to the circuit court
for further proceedings.




______________
	   **  Linder, J., retired December 31, 2015, and did not participate in the deci-
sion of this case.
696	                   Goodwin v. Kingsmen Plastering, Inc.

	        LANDAU, J.
	        ORS 12.135(1)(a) provides that an action arising
from the “construction, alteration or repair of any improve-
ment to real property” must be commenced within “[t]he
applicable period of limitation otherwise established by law.”
The question in this construction defect case is precisely
what is the period of limitation “otherwise established by
law.” Plaintiffs argue that their action is subject to a six-
year statute of limitations set out in ORS 12.080(3), which
applies to actions “for interference with or injury to any inter-
est of another in real property.” Defendant argues that the
action is not for injury to an “interest” in real property, but
for damage to the property itself, which is governed by the
two-year statute of limitations described in ORS 12.110(1)
that applies to tort actions generally. The trial court agreed
with plaintiffs that the six year-limitation period applied
but granted summary judgment for defendant on the ground
that plaintiffs brought their action more than six years
after the construction was completed. The Court of Appeals
reversed and remanded, holding that, although the six-year
statute applied, a “discovery rule” applied to that statute,
and there remained an issue of fact as to whether plaintiffs
initiated their action within six years from the time that
they knew or should have known of the injury that formed
the basis for their claim. Goodwin v. Kingsmen Plastering,
Inc., 267 Or App 506, 340 P3d 169 (2014).
	        We conclude that the Court of Appeals erred in
holding that plaintiffs’ action is subject to the six-year stat-
ute. That statute applies to actions for interference with or
injury to an “interest” in real property, such as trespass or
waste. It does not apply to actions for damage to property
itself, which are subject to the two-year statute of limita-
tions. There remains, however, a question of fact as to pre-
cisely when plaintiffs discovered the damage to their prop-
erty, which starts the two-year limitations period running.
We therefore affirm the decision of the Court of Appeals to
reverse and remand, albeit on different grounds.
                     I. BACKGROUND
	         The following facts are not disputed. The house that
is at the center of this litigation was built in 2001. Defendant
Cite as 359 Or 694 (2016)	697

was a subcontractor involved in its original construction,
responsible for installing synthetic stucco siding on the
house’s exterior. That work was completed in May 2001.
	          Plaintiffs bought the house in December 2004.
	        In March 2011, plaintiffs filed a complaint against
defendant for negligence and negligence per se.1 Their com-
plaint alleged that numerous construction defects in the
siding led to water intrusion, which caused damage to the
house. Plaintiffs alleged that they did not learn of that dam-
age until May 2010.
	        Defendant moved for summary judgment, arguing
that plaintiffs’ claims were time-barred. Defendant argued
that plaintiffs’ construction negligence claims were subject
to ORS 12.110(1), which has been construed to require tort
claims to be initiated within two years of the date of discov-
ery of the injury or damage. In this case, defendant argued,
plaintiffs initiated their action more than two years from
when they discovered the siding defects and resulting
water damage. In support of its motion, defendant sub-
mitted evidence that plaintiffs had obtained reports from
two experts before purchasing the home in 2004 and that
those expert reports noted defects in the siding. Defendant
also offered evidence that, in response to those reports,
plaintiffs received a bid from a contractor to fix a num-
ber of those problems. Defendant’s evidence also included
reports in 2005, 2007, and 2008 from that contractor not-
ing concerns about cracks in the siding and resulting water
intrusion.
	        Plaintiffs disputed the significance of the evidence
that defendants had submitted and argued that their claims
were timely under the two-year statute of limitations in
ORS 12.110(1). In the alternative, they argued that their
claim was subject to the six-year statute of limitations set
out in ORS 12.080(3) and that the six-year statute—like the
two-year statute of limitations in ORS 12.110(1)—includes a
discovery rule. In plaintiffs’ view, there was at least a genu-
ine issue of material fact as to whether they knew or should

	1
      Plaintiffs alleged claims against other defendants as well, but the claims
against those defendants are not at issue in this appeal.
698	                         Goodwin v. Kingsmen Plastering, Inc.

have known about the negligent construction of their siding
within six years of filing their complaint.
	        As noted, the trial court granted defendant’s motion
for summary judgment. The trial court agreed with plain-
tiffs that the six-year statute of limitations in ORS 12.080(3)
applied to this negligent construction action. But it ruled
that that statute was not subject to a discovery rule. As a
result, the court concluded, the six-year limitation period
began to run at the time of the completed installation of the
siding—in 2001—and plaintiffs initiated their action well
beyond six years from that date.
	        Plaintiffs appealed, arguing that, although the trial
court was correct in concluding that the six-year statute of
limitations in ORS 12.080(3) applies, it nevertheless erred
in concluding that the statute is not subject to a discovery
rule. The Court of Appeals agreed and reversed. Relying on
one of its own prior cases, Riverview Condo. Assn v. Cypress
Ventures, 266 Or App 574, 339 P3d 447 (2014), the court first
concluded that construction negligence claims are subject to
the six-year statute of limitations set out in ORS 12.080(3).
The court next held that, in light of this court’s recent deci-
sion in Rice v. Rabb, 354 Or 721, 320 P3d 554 (2014), the six-
year statute of limitations in ORS 12.080(3) is, as plaintiff
had contended, subject to a discovery rule. The court then
remanded the case to the trial court to resolve the remain-
ing factual issue pertaining to when plaintiffs discovered or,
in the exercise of reasonable care, should have discovered
the injury.
                              II. ANALYSIS
	        ORS 12.135(1)(a) provides the starting point
for determining the applicable statute of limitations in
claims arising out of the contract construct, alter, or repair
an improvement to real property. Shell v. Schollander
Companies, Inc., 358 Or 552, 564, 369 P3d 1101 (2016).2
That statute provides that “[a]n action against a person * * *
arising from the person having performed the construction,
	2
      Throughout this opinion, we use a shorthand reference to “construction
defect claim” to refer to such claims that arise out of a contract to construction,
alter, or repair any improvement to real property.
Cite as 359 Or 694 (2016)	699

alteration or repair of any improvement to real property * * *
must be commenced before * * * [t]he applicable period of
limitation otherwise established by the law.” As we noted at
the outset, the issue in this case is what period of limitation
is “otherwise established by the law.” The parties offer two
candidates.
	         Plaintiffs argue that the period “otherwise estab-
lished by the law” is the six-year statute of limitations in
ORS 12.080(3), which applies to actions “for interference
with or injury to any interest of another in real property.” In
plaintiffs’ view, theirs is an action for “injury to any inter-
est of another in real property.” According to plaintiffs, any
owner of real property has a legally recognized “interest” in
being free from negligently caused damage to that property.
In support, plaintiffs cite Beveridge v. King, 292 Or 771, 643
P3d 332 (1982), which, in their view, held that construc-
tion defect claims such as theirs are subject to the six-year
limitation period in ORS 12.080(3). Plaintiffs acknowledge
that, historically, construction defect claims have been sub-
ject to a two-year limitation period. They nevertheless claim
that the legislature has “abolished” the shorter limitation
period as to those claims.
	         Defendant argues that ORS 12.080(3) does not
apply because it is limited to actions for interference with
or injury to an “interest” in real property. As defendant sees
it, an injury to an “interest” in real property is distinct from
an injury to the property itself—a distinction that defen-
dant contends has long been recognized in this court’s case
law. Defendant asserts that plaintiffs’ reliance on Beveridge
for a different reading of the statute is misplaced, as that
case was pleaded as one for breach of contract, not for dam-
age to real property. To the contrary, defendant observes,
in Abraham v. T. Henry Construction, Inc., 350 Or 29, 34
n 3, 249 P3d 534 (2011), this court stated that “[t]ort claims
arising out of the construction of a house must be brought
within two years of the date that the cause of action accrues,”
citing ORS 12.110.
	      Plaintiffs rejoin that the statement in Abraham on
which defendant relies was dictum and incorrect dictum at
that.
700	                    Goodwin v. Kingsmen Plastering, Inc.

	        Thus framed, the issue is one of statutory construc-
tion. In resolving that issue, “[o]ur goal is to determine the
meaning of the statute that the legislature that enacted it
most likely intended.” Halperin v. Pitts, 352 Or 482, 486, 287
P3d 1069 (2012). To do that, we examine the text of the stat-
ute in context, along with relevant legislative history and
canons of construction. State v. Gaines, 346 Or 160, 171-72,
206 P3d 1042 (2009).
	      We begin with the texts of the pertinent statutes.
ORS 12.110(1) provides:
   	 “An action for assault, battery, false imprisonment, or
   for any injury to the person or rights of another, not arising
   on contract, and not especially enumerated in this chap-
   ter, shall be commenced within two years; provided, that in
   an action at law based upon fraud or deceit, the limitation
   shall be deemed to commence only from the discovery of the
   fraud or deceit.”
As the wording suggests, it is a catch-all statute of lim-
itations: “[I]t covers the residual category of those actions
which cannot be said to arise from contracts or from other
sources of liability covered by different statutory limita-
tions.” Securities-Intermountain v. Sunset Fuel, 289 Or 243,
246, 611 P2d 1158 (1980). This is an action that does not
arise from contract. Thus, ORS 12.110 applies unless this
action is covered by some other more specific statute of
limitations.
	       As we have noted, plaintiffs argue that ORS
12.080(3) is just such a specific statute. It applies to:
   “An action for waste or trespass upon or for interference
   with or injury to any interest of another in real property,
   excepting those mentioned in ORS 12.050, 12.060, 12.135,
   12.137 and 273.241[.]”
In this case, plaintiffs do not allege waste or trespass;
rather, they claim that their construction negligence claims
are subject to ORS 12.080(3) because they allege an “injury
to any interest of another in real property.”
	        Several things cut against plaintiffs’ reading of
ORS 12.080(3). To begin with, the text of ORS 12.080(3)
specifically excepts from its six-year limitation period any
Cite as 359 Or 694 (2016)	701

“interest of another in real property * * * mentioned in * * *
ORS 12.135.” That statute, as we have noted, applies to
actions arising from the “construction, alteration or repair
of any improvement to real property.” There is no dispute
that this is such an action, arising as it does from an agree-
ment to construct a home. By its terms, the six-year limita-
tion period in ORS 12.080(3) appears not to apply.
	         Putting aside the express exception for the sake of
argument, the wording of ORS 12.080(3) still runs counter
to plaintiffs’ proposed reading of it for at least four reasons.
First, there is the meaning of the statute’s terms, in par-
ticular, the term “interest.” As used in ORS 12.080(3), the
word “interest,” used in reference to rights in real property,
is a term of art. State v. Dickerson, 356 Or 822, 829, 345 P3d
447 (2015) (legal or equitable “interest” in property is a legal
term with a legal meaning). At the time that the legislature
amended ORS 12.080(3), Black’s Law Dictionary explained
that, in its application to lands or things real, the word “inter-
est” was defined as “a right to have the advantage accru-
ing from anything; any right in the nature of property, but
less than title; a partial or undivided right; a title to share.”
Blacks Law Dictionary 950 (4th ed 1968). In that sense, an
injury to an “interest” in property would be something dis-
tinct from an injury or damage to the property itself.

	         Second, the references to “waste” and “trespass” in
ORS 12.080(3) appear to bear out that reading of the term
“interest.” Both are claims in which a plaintiff alleges an
injury to an “interest * * * in real property” in the more lim-
ited sense that we just described. Waste, for example, is a
“spoil or destruction in houses, gardens, trees or other cor-
poreal hereditaments, to the disherison [disinheritance] of
him that hath the remainder or reversion.” Lytle v. Payette-
Oregon Irr. Dist., 175 Or 276, 288, 152 P2d 934 (1944). See
also In re Stout’s Estate, 151 Or 411, 422, 50 P2d 768 (1935)
(“The question of what constitutes waste [by a life tenant] is
determined primarily by the circumstance of whether or not
the act, either of commission or omission, results in injury
to the reversioner or the remainderman.”). Simply stated,
it is not an action for damage to property itself, but rather
for injury to another’s interest in that property. Similarly,
702	                   Goodwin v. Kingsmen Plastering, Inc.

trespass is “an actionable invasion of a possessor’s interest
in the exclusive possession of land.” Martin et ux v. Reynolds
Metals Co., 221 Or 86, 90, 342 P2d 790 (1960). It is not an
action for damage to the property itself. In fact, proof of
damage is not even required. Id. at 97.
	        It is a familiar rule that the meaning of words in a
statute may be clarified or confirmed by reference to other
words in the same sentence or provision. See, e.g., Johnson v.
Gibson, 358 Or 624, 629-30, 369 P3d 1151 (2016) (explaining
noscitur a sociis textual canon). In this case, the surround-
ing reference in ORS 12.080(3) to “waste” and “trespass”
in the context of describing injuries to “interests” that are
subject to the six-year statute suggests that the interests do
not include damage to property itself.
	        Third, the wording of other related statutes reflects
the distinction between an injury to property itself, on the
one hand, and an injury to an “interest” in property, on the
other. ORS 12.135(3)(a), for example, sets out the statute
of limitation that applies to actions against architects and
engineers “to recover damages for injury to a person, prop-
erty or to any interest in property” that arises out of the
construction, alteration, or repair of an improvement to real
property. The statute plainly assumes a distinction between
an injury to “property” and an injury to “any interest in
property.” If an injury to an “interest” in property already
encompassed an injury to the property itself—as plaintiffs
assert—then the reference to injury to property itself would
be a meaningless redundancy. Certainly nothing precludes
the legislature from employing a measure of redundancy in
its statutes; sometimes, that is what it intended. Thomas
Creek Lumber and Log Co. v. Dept. of Rev., 344 Or 131, 138,
178 P3d 217 (2008) (“[N]othing prohibits the legislature from
saying the same thing twice.”). But, as this court explained
in State v. Cloutier,
   “at the least, an interpretation that renders a statutory
   provision meaningless should give us pause, both as a mat-
   ter of respect for a coordinate branch of government that
   took the trouble to enact the provision into law and as a
   matter of complying with the interpretive principle that, if
   possible, we give a statute with multiple parts a construc-
   tion that will give effect to all of those parts.”
Cite as 359 Or 694 (2016)	703

351 Or 68, 98, 261 P3d 1234 (2011) (internal quotation
marks omitted). See also Baker v. Croslin, 359 Or 147, 157, __
P3d __ (2016) (in general, courts avoid redundancy “unless
there is evidence that that is precisely what the legislature
intended”). In this case, we are aware of no indication in the
text, context, or history of ORS 12.080(3) suggesting that
the legislature intended an injury to “property” to be synon-
ymous with an injury to an “interest in property.”
	         Fourth, this court’s case law has long recognized
the distinction between damage to property, which triggers
the two-year statute of limitation in ORS 12.110, and injury
to an interest in property, which is subject to the six-year
statute in ORS 12.080. This court’s decision in Reynolds
Metals is relevant in that regard. At issue in that case was
whether the defendant aluminum plant’s airborne effluents
that drifted on to the plaintiffs’ property constituted “non-
trespassory injuries to land” or trespass. If the former, the
court held, the plaintiffs’ claims for resulting harm would be
subject to the two-year statute in ORS 12.110. But if the lat-
ter, the court held, the six-year statute in ORS 12.080 would
apply. 221 Or at 88-89.
	        In short, an analysis of the text of ORS 12.080(3)
strongly suggests that plaintiffs’ claim in this case for neg-
ligent construction, resulting in damage to their home, does
not constitute a claim for injury to “interest * * * in real
property”; rather, it constitutes a claim for damage to the
property itself, subject to the two-year limitations period in
ORS 12.110.
	        An examination of the history of ORS 12.080(3)
and related statutes confirms what the foregoing analysis of
the text suggests. Unfortunately, that history is more than
a little convoluted, as the statutes have been repeatedly
amended—including amendments that removed and then
later replaced the same provisions. But in the end, that his-
tory leaves little doubt about the legislature’s intentions.
	        As this court explained in Securities-Intermountain,
in the early days of statehood, the legislature organized civil
claims for statute of limitations purposes into two catego-
ries. 289 Or at 253. First, it provided for a two-year lim-
itation period, which applied to five specifically enumerated
704	                   Goodwin v. Kingsmen Plastering, Inc.

claims: libel, slander, assault, battery, and false imprison-
ment. 1862 Or Gen Laws 5, ch 1, § 8. Second, it provided
for a six-year limitation period to apply more generally to
all actions “upon a contract or liability, express or implied,”
to actions for “waste or trespass upon real property,” and
a catch-all category of actions for “any other injury to the
person or rights of another, not arising on contract and not
hereinafter enumerated.” Id., § 6. Under the law at that
time, then, claims for negligence—pleaded in those days as
“trespass on the case”—were subject to a six-year limitation
period. Securities-Intermountain, 289 Or at 253.
	        In 1870, the legislature amended those statutes so
that the catch-all provision for actions not on contract and not
separately enumerated was subject to the two-year limitation
period. 1870 Or Gen Laws, 34-35. That led to two different
categories: one for actions on contract and actions for waste
and trespass, subject to a six-year limitation period, and the
other for torts generally, subject to a two-year limitation
period. The former category eventually came to be codified at
ORS 12.080, while the latter was codified at ORS 12.110.
	        The law remained substantially unchanged for
the next 100 years. During that time, negligence claims
were held to be subject to the two-year limitation period.
Securities-Intermountain, 289 Or at 253-54. That included
claims for negligent damage to real property, as we noted
earlier. Reynolds Metals, 221 Or at 88-89.
	        In 1971, the legislature enacted ORS 12.135, which
carved out a special, two-year statute of limitations for con-
struction defect claims for damage to property. Or Laws
1971, ch 664, §§ 2-4. The statute provided that its two-year
limitation period applied to
   “an action to recover damages for injuries to a person or
   to property arising from another person having performed
   the construction, alteration or repair of any improvement
   to real property or the supervision or inspection thereof, or
   from such other person having furnished the design, plan-
   ning, surveying, architectural or engineering services for
   such improvement[.]”
ORS 12.135(1) (1971). As this court explained in Securities-
Intermountain, “this statute does not define its coverage by
Cite as 359 Or 694 (2016)	705

the legal source or nature of the liability on which the action
is founded but on the character of the injuries incurred in a
specific context.” 289 Or at 247. That is, construction defect
claims described in ORS 12.135(1) (1971) were time-barred
after two years irrespective of the theory of recovery, even
if they otherwise would be subject to a longer statute of
limitations.
	         A short time later, in 1973, the legislature amended
ORS 12.080(3) so that its six-year limitation period applied
not just to actions for waste or trespass but also more broadly
to actions “for interference with or injury to any interest of
another in real property.” Or Laws 1973, ch 363, §1.3 At the
same time, the legislature inserted an exception for actions

	3
        The impetus for the 1973 amendments was this court’s decision in Martin v.
Union Pacific Railroad, 256 Or 563, 474 P2d 739 (1970). In that case, the plaintiff
brought a claim for trespass against a railroad company for damage caused by
a fire that originated on or near a railroad right of way. The plaintiff brought
the action four years after the fire occurred. The defendant railroad company
argued that the claim was time-barred, because it was actually a negligence
claim, subject to the two-year limitations period in ORS 12.110(1). This court
concluded that the claim sounded in trespass and was thus subject to the six-
year limitations period in ORS 12.080(3). At the conclusion of the opinion, the
court said that the case “serves to remind us of the need for legislative revision of
the statutes on the limitation of actions. There would appear to be no reason for
providing different limitation periods in actions for invasions of interests in land,
* * * whether the conduct causing the invasion is intentional, negligent, reckless,
or ultrahazardous.” 256 Or at 566-67.
	    In direct response to that suggestion, Senate Bill 341 was introduced to clar-
ify that the six-year limitation period in ORS 12.080(3) applied to all actions for
injury to interests in property, regardless of the nature of the underlying conduct.
The Office of Legislative Counsel, for example, provided an introductory memo-
randum on the bill, explaining that it was “suggested by Chief Justice O’Connell,
in Martin v. Union Pacific Railroad,” and “would include within the six-year
statute of limitation under subsection (3) of ORS 12.080 all actions for injury to
or interference with any interest of another person in real property.” Exhibit M,
Senate Committee on Judiciary, SB 341, March 29, 1973 (memorandum from
Steven J. Hawes, Deputy Legislative Counsel) (emphasis added).
	 Plaintiffs rely on the emphasized portion of the preceding quote for the
proposition that the legislation was intended to extend the six-year statute to
all actions involving damage to property. The argument ignores the phrasing of
the statute and the quote itself—both of which refer to injury to an “interest” in
real property. Plaintiffs also rely on a statement from a witness who referred to
the bill as extending the six-year limitation period to “claims for damages to real
property.” In context, however, it is clear that the witness was referring to claims
for injury to interests in real property; indeed the same witness referred to the
genesis of the bill as a response to this court’s decision in Martin. Tape Recording,
Senate Committee on Judiciary, SB 341, March 26, 1973, Tape 14, Side 1 (testi-
mony of J. Robert Jordan).
706	                  Goodwin v. Kingsmen Plastering, Inc.

“mentioned in ORS * * * 12.135[.]” Id. Thus, by excepting
actions mentioned in ORS 12.135 from the six-year limita-
tion period in ORS 12.080(3), the legislature made explicit
its intention that all construction defect cases alleging “dam-
ages for injuries to a person or to property” would continue
to be subject to the two-year statute of limitations of ORS
12.135 (1971), as they had for the previous 100 years.
	         This court had occasion to apply those amended stat-
utes in Beveridge. In that case, the defendant entered into a
contract with the plaintiffs to sell a residential home that he
was in the process of building. The defendant retained the
title to the home as security for the payment of the agreed
purchase price. 292 Or at 778. When the plaintiffs moved
in, they concluded that the defendant had failed to perform
various tasks called for in the contract. More than two, but
fewer than six, years later, the plaintiffs initiated an action
against the defendant for breach of contract, alleging dam-
ages for the amounts of money required to remedy the defen-
dant’s failure to comply with his contractual obligations. The
defendant argued that the plaintiffs’ claim was time-barred
under the two-year limitation periods of either ORS 12.135
(1971) or ORS 12.110. Beveridge, 292 Or at 774-75.
	        This court first concluded that ORS 12.135 (1971)
did not apply because that statute concerned physical injury
to tangible property, not financial losses occasioned by inad-
equate performance of a contract. Beveridge, 292 Or at 775.
The court then concluded that ORS 12.110(1) did not apply,
either. The court explained that that statute could apply
only if the action were one “not arising on contract” and
“not especially enumerated” elsewhere in ORS chapter 12.
The court explained that, assuming for the sake of argu-
ment that the action was not one for breach of contract, the
defendant’s argument still failed because the claim at issue
was “especially enumerated” elsewhere in ORS chapter 12,
namely, in ORS 12.080(3). The court noted that that statute
applied when an action is one for interference or injury to
“any interest of another in real property.” In Beveridge, the
court observed, the plaintiffs did not have title to the prop-
erty, but they nevertheless had an “interest” in the prop-
erty by virtue of their contract. Beveridge, 292 Or at 777-78.
The court did not overrule Reynolds Metals and hold—as
Cite as 359 Or 694 (2016)	707

plaintiffs incorrectly contend in this case—that all claims
for construction defects are subject to ORS 12.080(3). In
fact, the court in Beveridge did not mention Reynolds Metals.
Rather, the court carefully crafted a narrow holding that
the statute applied because of the particular nature of the
plaintiffs’ “interest” in the property at issue.
	       It is at this point that the account of the relationship
between the various statutes gets a bit more complicated.
In 1983, the legislature returned to ORS 12.135, amending
that statute by removing and inserting the following word-
ing (with deletions in bracketed italics and new wording in
boldface):
   “An action [to recover damages for injuries to a person or to
   property arising from another] against a person, whether
   in contract, tort, or otherwise, arising from such per-
   son having performed the construction, alteration or repair
   of any improvement to real property or the supervision or
   inspection thereof, or from such [other] person having fur-
   nished the design, planning, surveying, architectural or
   engineering services for such improvement, shall be com-
   menced within [two years from the date of such injury to the
   person or property; provided that] the applicable period
   of limitation otherwise provided by law[.]”
Or Laws 1983, ch 437, § 1. The amendments thus accom-
plished two things. First, they made explicit what this
court said in Securities-Intermountain was implicit in ORS
12.080(3), namely, that ORS 12.135 applies according to
the nature of the acts forming the basis for the action, not
the particular legal theory—whether it be contract, tort, or
something else. Second, the amendments eliminated the
two-year limitation period and substituted in its place a pro-
vision stating that the applicable limitation period is the one
that is “otherwise provided by law.”
	        From the text of the amended statute, it appears
that, because ORS 12.135(1983) referred to claims sounding
in contract, or in tort, or in some other theory, it no longer
made sense to refer to a two-year limitation period, given
that contract claims, for example, ordinarily were subject to
a six-year limitation period. Accordingly, the legislature did
away with the reference to the two-year limitation period in
favor of whatever statute would otherwise apply, depending
708	                  Goodwin v. Kingsmen Plastering, Inc.

on whether the claim sounded in contract, tort, or something
else.
	        In the same bill, the legislature also amended
ORS 12.080(3), the statute that provided a six-year limita-
tion period for actions for trespass, waste, and injuries to
“interests” in real property. Recall that, before 1983, ORS
12.080(3) had provided that its six-year limitation period
did not apply to claims mentioned in ORS 12.135. In the
1983 session, the legislature repealed that exception. Or
Laws 1983, ch 437, § 2.
	        Plaintiffs assert that the legislature, by eliminating
the two-year limitation period in ORS 12.135 and removing
the exception for claims mentioned in that statute in ORS
12.080(3), effectively “abolished” the two-year statute of
limitation as it might otherwise apply to construction defect
claims. We are not persuaded for two reasons.
	        First, as we just observed, it appears from the text
of the statutes that the 1983 Legislative Assembly, having
just amended ORS 12.135 to allow for different periods of
limitation depending on the nature of the claim, thought it
no longer necessary to include the exception for the same
reason that it no longer made sense to refer to a two-year
limitation. In amending that statute, the legislature did not
“abolish” anything. Rather, under ORS 12.135 as amended,
the applicable period of limitation simply depends on the
nature of the claim, whether it be contract, tort, or some-
thing else.
	        Second, the legislative history of the 1983 amend-
ments confirms that the legislature intended just that, and
not to “abolish” any two-year limitation period for construc-
tion defect claims. Statement after statement during hear-
ings on the bill that was adopted as the amendments to
ORS 12.135 repeat the explanation that the purpose of those
amendments was to clarify that the statute was intended
to apply regardless of the particular legal theory—whether
contract, tort, or something else. As a result, the reference
to the two-year statute of limitation was no longer needed,
because the limitation period would now depend on the legal
theory of the claim.
Cite as 359 Or 694 (2016)	709

	       For example, during hearings before the Senate
Committee on the Judiciary, the chair of the committee,
Senator Jan Wyers, explained that the proposed amendment
      “just changes—it takes that two-year language out [of ORS
      12.135] and just says that you go to the applicable period of
      limitations as otherwise provided. So if it’s a contract you’re
      suing under, it’s six years. If it’s a tort, it’s two years.”
Tape Recording, Senate Committee on Judiciary, SB 663,
May 18, 1983, Tape 153, Side A (statement of Sen Jan
Wyers). Later in the same hearing, Wyers confirmed that
negligence actions would not be subject to a six-year stat-
ute of limitations; rather, the two-year statute of limitations
still would apply. Id.
	      Still later in that hearing, Vice-Chair Walt Brown
asked how, specifically, the proposed amendment would
change existing law. Wyers responded that the amendment
would
      “tak[e] out the language that says ‘two years from the day
      of such injury to person or property’ and instead of that
      we’re putting in that you have to commence it within the
      ‘applicable statute of limitations otherwise established by
      law.’ Six years for contracts, two years for negligence.”
Tape Recording, Senate Committee on Judiciary, SB 663,
May 18, 1983, Tape 154, Side A (statements of Sen Walt
Brown and Sen Jan Wyers). The following colloquy then
ensued:
      “[Brown:] But what you’re doing here is excising the two-
      year language and putting in ‘the applicable statute,’ which
      in effect changes this to a six-year statute for breach of con-
      tract that results in an injury to a person or property.
      “[Wyers:] It doesn’t change it to that. It only makes it clear
      that you look to what the statute of limitations laws are.
      And if it’s a contract action, you get six years[.]”
Id.
	        Plaintiffs offer no references to the legislative his-
tory of the 1983 amendments in support of their contention
that those amendments were intended to “abolish” the two-
year limitation period for construction defect claims. And
710	                   Goodwin v. Kingsmen Plastering, Inc.

our review of the legislative history reveals no hint of an
intention to that effect. To the contrary, as the foregoing
excerpts make clear, the amendments were intended merely
to make the applicable statute of limitations depend on the
nature of the legal theory on which claims are asserted.
	        The legislature amended ORS 12.135 one more
time, in 1991. Those amendments, however, did nothing to
significantly alter the analysis of which statute of limita-
tions applies to construction defect claims. The 1991 amend-
ments created a new section of ORS 12.135, which speci-
fied that claims against architects, landscape architects, or
engineers for construction defects must be brought within
two years of the date of injury or discovery:
   “[n]otwithstanding subsection (1) of this section [provid-
   ing, as in the 1983 version, that construction defect actions
   must be commenced “within the applicable period of lim-
   itations otherwise established by law], an action against
   a person for the practice architecture, as defined in ORS
   671.010, the practice of landscape architecture, as defined
   in ORS 671.310, or the practice of engineering, as defined
   in ORS 672.005, to recover damages for injury to a per-
   son, property or to any interest in property, including dam-
   ages for delay or economic loss, regardless of legal theory,
   arising from the construction, alteration or repair of any
   improvement to real property shall be commenced within
   two years from the date the injury or damage is first discov-
   ered or in the exercise of reasonable care should have been
   discovered[.]”
Or Laws 1991, ch 968, § 1 (emphasis added). At the same
time, the legislature brought back the provision that it had
repealed in 1983, expressly excepting from the six-year stat-
ute of limitations in ORS 12.080(3) any claims “mentioned
in ORS 12.135.” Or Laws 1991, ch 968, § 2.
	        Plaintiffs argue that the creation of a special stat-
ute of limitations for so-called “design professionals” demon-
strates that, in the absence of that provision, claims against
those persons for construction defects would have been con-
trolled by the six-year limitation period in ORS 12.080(3),
as they involved claims for injury to “interests” in real prop-
erty. The argument, however, suffers from the fallacy of beg-
ging the question: It assumes the very matter in contention,
Cite as 359 Or 694 (2016)	711

namely, that ORS 12.080(3) would have applied to construc-
tion defect claims in the first place. Aside from that, the
wording of the amendments does not support the conclusion
that plaintiffs draw from it. In fact, plaintiffs have it back-
wards; the 1991 amendments confirm our interpretation of
the statutory scheme.
	        Begin with the fact that subsection (1) of ORS
12.135 provides that construction defect actions are subject
to the “applicable period of limitations otherwise established
by law.” As we have explained, that simply means that the
applicable period of limitation will depend on the nature of a
particular action, whether it be contract, tort, or something
else. But, as amended, ORS 12.135(2) (1991) provided that,
“notwithstanding subsection (1),” actions against design
professionals for injury to person, property, or an interest
in property is two years, “regardless of legal theory.” As a
result, after the 1991 amendments, all construction defect
actions against design professionals were subject to a two-
year limitation period—even contract actions, which other-
wise would have been subject to the six-year statute of lim-
itations in ORS 12.080(1), and actions to recover damages
for an injury to any interest in property, which would other-
wise have been subject to the six-year statute of limitations
in ORS 12.080(3).
	        Plaintiffs argue that, in any event, the legislative
history of the 1991 amendments shows that a bill originally
proposed that both contractors and design professionals be
subject to a two-year statute of limitations, and the legisla-
ture elected not to adopt a version that would have applied
that limitation period to both. Relying, in particular, on
the testimony of a representative of the Oregon Association
of Defense Counsel (OADC)—which supported the bill—
plaintiffs contend that witnesses stated that, under then-
existing law, construction defect claims were subject to
the six-year limitation period of ORS 12.080(3), and the
1991 amendments were intended to shorten that period to
two-years.
	      Plaintiffs misperceive the legislative history of the
1991 amendments. Those amendments were introduced as
Senate Bill (SB) 722 (1991), and they did originally provide
712	                    Goodwin v. Kingsmen Plastering, Inc.

that all construction defect claims against both contractors
and design professionals—regardless of legal theory—would
be subject to a two-year limitation period. SB 722 (original
draft, Feb 11, 1991). OADC did indeed endorse the bill,
but its representative, Jim Marvin, offered the following
introductory explanation to the Senate Committee on the
Judiciary:
   “SB 722 modifies the statute of limitations for certain
   causes of action arising out of improvements to real prop-
   erty. It clarifies the time within which affected persons can
   bring a claim and bring[s] architects and other profession-
   als more in line with persons who are involved in construc-
   tion and improvements to real property.”
Tape Recording, Senate Committee on the Judiciary, SB 722,
April 8, 1991, Tape 100, Side B (statement of Jim Marvin).
Marvin explained that, under then-current law, the stat-
ute of limitation was not six years under ORS 12.080(3), as
plaintiffs contend, but rather depended on the nature of the
claim:
   “As for the statute of limitations for architects and engi-
   neers, the statute of limitations is completely dependent on
   the pleading ability of the lawyers. It is dependent on the
   nature of the action and the damages sought. If the cause
   of action is for negligence, typically you need to bring an
   action within two years from the date the injury or dam-
   age is first noted. * * * If you want to sue for breach of con-
   tract, it’s six years. * * * The present statute simply throws
   it into other provisions of ORS chapter 12. The result of
   having no statute of limitations for designers is that it
   calls upon the court to look at a claim being brought in the
   pleading by the plaintiff to try to determine the nature of
   that cause of action. And, therefore, we do not get uniform
   decisions.”
Id. (emphasis added). Thus, the point of SB 722 was to avoid
the uncertainty of leaving the determination of the appli-
cable statute of limitation to pleading and replace it with a
firm two-year limitation period. Nothing in the legislative
history suggests—as plaintiffs contend—that, before the
1991 amendments, the applicable limitation for negligence
actions for construction defects was six years under ORS
12.080(3).
Cite as 359 Or 694 (2016)	713

	        It was in that context that the 1991 Legislative
Assembly decided not to alter the existing statutes of limita-
tions for contractors. Senator Hill suggested that a two-year
limitation period, regardless of legal theory, seemed “very—
like a very, very short—short period of time.” Id. (statement
of Sen Jim Hill). Marvin responded that, “[i]f you want to
strike contractors and leave it at architects and engineers,
that wouldn’t bother us a bit.” Id. (statement of Jim Marvin).
And the Judiciary Committee did just that, without fur-
ther discussion. Id. Again, the point was not—as plaintiffs
contend—that the legislature understood that the six-year
limitation period of ORS 12.080(3) would apply. To the con-
trary, it was that the legislature determined that it was
better to leave contractors subject to ORS 12.135(1), which
made the applicable limitation period depend on the nature
of the legal theory of the claim against the contractor.
	        It was also in that context that the 1991 Legislative
Assembly restored the exception from the six-year limita-
tion in ORS 12.080(3). Recall that the 1991 amendments to
ORS 12.135 had the effect of creating a hard-and-fast two-
year limitation period for claims against design profession-
als, regardless of legal theory. That meant that the two-year
limitation period applied even to claims against such design
professionals based on injuries to an “interest of another in
real property” that otherwise would have been subject to
the six-year limitation period under ORS 12.080(3). And the
restored exception makes that clear.4
	        Interestingly, the restored exception states that the
six-year limitation period under ORS 12.080(3) does not
apply to any claim for injury to “interest of another in real
property * * * mentioned in * * * ORS 12.135.” It is not lim-
ited to claims against design professionals. On its face, it is
broader than that and would seem expressly to cover claims
such as this one against contractors. We need not address
the scope of that exception, however. As we have explained,
even putting aside that exception, plaintiffs’ contentions
concerning the scope of the six-year limitation period in
	4
      To the same end, the legislature also excepted actions mentioned in ORS
12.135 from the six-year limitations period for contract actions in ORS 12.080(1).
Or Laws 1991, ch 986, § 2.
714	                  Goodwin v. Kingsmen Plastering, Inc.

ORS 12.080(3) cannot be reconciled with the wording and
history of that statute.
	        In light of the foregoing, this court’s recent state-
ment in Abraham that “[t]ort claims arising out of the con-
struction of a house must be brought within two years of the
date that the cause of action accrues,” under ORS 12.110,
although dictum, was a correct statement of the law. 350 Or
at 34 n 3. ORS 12.135(1) provides that construction defect
claims may be subject to different statutes of limitation,
depending on the nature of the claim—whether for breach of
contract, tort, or something else. A construction defect claim
for damage to the property itself is subject to the two-year
limitation period of ORS 12.110, unless another limitation
period “especially enumerated” in ORS chapter 12 applies.
In this case, no other such limitation period applies.
	        There remains the factual question about whether
plaintiffs knew or should have known of the injuries or dam-
age that form the basis of their claims within the two-year
limitation period that ORS 12.110 provides. The trial court
never addressed that issue. It can do so on remand.
	       The decision of the Court of Appeals is affirmed on
other grounds. The judgment of the circuit court is reversed
and the case is remanded to the circuit court for further
proceedings.